Park, C. J.
The defendants contend that the information in this case is insufficient, on the ground that the statute of 1874 repealed the by-law of the city of Meriden, on which the information is based. But the statute of 1874 makes it criminal for those only who are licensed under its provisions to keep open their establishments during certain hours of the night. A person unlicensed is not amenable to its provisions and cannot be punished under it.
Now it nowhere appears in this information that the *590defendants or either of them are licensed under the provisions of the statute. The claim is of no avail therefore, that the statute has repealed the by-law. The statute repeals all laws inconsistent with itself, and if it he true that it applies to the by-law of the city, it is only inconsistent with it in regard to those licensed, and therefore repeals the by-law only to that extent.
The defendants therefore must have been licensed to avoid a conviction under the state law, and the fact that they were so must appear in order to make their claim of any avail.
Wo think the information is sufficient.
'in this opinion the other judges concurred.